AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       District of South Carolina



  Crum & Forster Specialty Insurance Company and              )
      Seneca Specialty Insurance Company,                     )
                    Plaintiffs                                )
                        v.                                    )              Civil Action No.     3:19-02222-JMC
                                                              )
                       Troy Lee Mikell,
                          Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)               the amount of            dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .


O other: declaratory judgment is entered for the Plaintiffs, Crum & Forster Speciality Insurance Company and Seneca
Speciality Insurance Company against the Defendant, Troy Lee Mikell, to the extent that Plaintiffs have no duty to
defend or indemnify Defendant Troy Lee Mikell in the Underlying Lawsuit Seneca Policy Nos. BAG-1029530-1 and
BAG-1029530-2 and C&F Specialty Policy No. BAK 281601.



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Court Judge presiding. The court having granted
plaintiff’s motion for judgment by default.


Date: November 6, 2019                                                      CLERK OF COURT


                                                                                                s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
